J-A04013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 RASHEEM DOWDY                           :
                                         :
                    Appellant            :   No. 2156 EDA 2020

           Appeal from the PCRA Order dated October 15, 2020,
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0000160-2014


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY LAZARUS, J.:                      FILED MARCH 1, 2022

     Rasheem Dowdy appeals from the order, entered in the Court of

Common Pleas of Delaware County, dismissing his petition filed pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon

review, we quash.

     On May 12, 2015, Dowdy was sentenced to an aggregate term of 31 to

62 years’ incarceration after a jury convicted him of attempted homicide and

related charges. Dowdy filed a timely appeal of his judgment of sentence,

which this Court affirmed on March 29, 2018.       See Commonwealth v.

Dowdy, 188 A.3d 586 (Pa. Super. 2018) (Table). Our Supreme Court denied

allowance of appeal on September 25, 2018. See id., 194 A.3d 1035 (Pa.

2018) (Table).

     Dowdy filed a pro se PCRA petition on September 29, 2019. The PCRA

court appointed counsel, who, after multiple extension requests, filed a “no-
J-A04013-22



merit” letter pursuant to Turner/Finley,1 along with an application to

withdraw. On September 10, 2020, the PCRA court issued a Pa.R.Crim.P. 907

notice of its intention to dismiss Dowdy’s petition without a hearing. Dowdy

filed a pro se response and, on October 15, 2020, the court formally dismissed

his petition and granted counsel leave to withdraw.      Dowdy filed a timely

notice of appeal.2 The PCRA court did not order Dowdy to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. On April 14,

2021, this Court quashed Dowdy’s appeal for failure to file a brief; upon

application by Dowdy, the appeal was reinstated on May 13, 2021.



____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

2  Dowdy’s notice of appeal did not contain the date on which the order
appealed from was entered on the docket. It did, however, contain the lower
court docket number and state that it was a notice of appeal from the dismissal
of his PCRA petition. On February 24, 2021, this Court issued a rule, directing
Dowdy to show cause why his appeal should not be quashed as “having been
taken from a purported order which is not entered upon the appropriate docket
in the lower court.” Rule to Show Cause, 2/24/21. Dowdy filed a timely
response, in which he stated that he had not been receiving mail consistently
and had no access to a computer or the law library. See Response to Rule to
Show Cause, 3/1/21. On March 12, 2021, the rule to show cause was
discharged and the issue raised therein referred to the panel assigned to
decide the merits of Dowdy’s appeal. Because Dowdy’s appeal was timely
filed, we decline to quash on this basis. See Commonwealth v. Willis, 29
A.3d 393, 395–96 (Pa. Super. 2011) (technical errors do not affect validity of
timely filed notice of appeal); Commonwealth v. Williams, 106 A.3d 583,
587 (Pa. 2014) (“A timely notice of appeal triggers the jurisdiction of the
appellate court, notwithstanding whether the notice of appeal is otherwise
defective.”).

.

                                           -2-
J-A04013-22



      Upon review of Dowdy’s brief, we are constrained to quash the appeal

pursuant to Pa.R.A.P. 2101. In all respects, the brief fails to conform to the

Rules of Appellate Procedure. Specifically, the brief does not contain: (1) a

statement of jurisdiction; (2) a statement of the order or other determination

in question; (3) a statement of the scope and standard of review; (4) a

statement of the questions involved; (5) a statement of the case; or (6) a

summary of the argument. See Pa.R.A.P. 2111. In addition, the two-page

“argument” section of Dowdy’s brief consists of a reproduction, with minor

changes, of his response to the PCRA court’s Rule 907 notice.       The brief

contains no citation to authority, and Dowdy fails to develop any legal

argument whatsoever.      Accordingly, we are constrained to conclude that

Dowdy has waived all appellate issues. See Commonwealth v. Clayton,

816 A.2d 217 (Pa. 2002) (“[I]t is a well[-]settled principle of appellate

jurisprudence that undeveloped claims are waived and unreviewable on

appeal.”); see also Commonwealth v. Blakeney, 108 A.3d 739, 766 (Pa.

2014) (“Under Pennsylvania law, pro se [litigants] are subject to the same

rules of procedure as are represented defendants.”).

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/1/2022

                                    -3-